         Case: 19-70232, 02/26/2019, ID: 11208830, DktEntry: 8, Page 1 of 2
                                                                          FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2019

                                                                       MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




In re: KERMIT ALEXANDER and                    No. 19-70232
BRADLEY WINCHELL,
______________________________                 D.C. Nos. 3:06-cv-00219-RS
                                                         3:06-cv-00926-RS
KERMIT ALEXANDER and BRADLEY                   Northern District of California,
WINCHELL,                                      San Francisco

             Movants-Petitioners,
 v.                                            ORDER

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF
CALIFORNIA, SAN FRANCISCO,

             Respondent,

MICHAEL ANGELO MORALES; et al.,

             Plaintiffs-
             Real Parties in Interest,

RALPH M. DIAZ, Acting Secretary for
the California Department of Corrections
and Rehabilitation; et al.,

             Defendants-
             Real Parties in Interest.


Before: Peter L. Shaw, Appellate Commissioner.

      Real Parties in Interest - Defendants move to extend the time to March 28,

2019 to respond to the pending mandamus petition. Real Parties in Interest -
          Case: 19-70232, 02/26/2019, ID: 11208830, DktEntry: 8, Page 2 of 2



Plaintiffs join in the motion. The motion to extend time (DE #5), opposed by

Petitioners, is granted. The responses by the Real Parties in Interest shall be filed

by March 28, 2019. The district court’s optional response, if any, is due by March

28, 2019. The responses shall not exceed 8,400 words. Further extensions of time

to file the responses are strongly disfavored. Petitioners may file a reply, not to

exceed 4,200 words, by April 11, 2019.

      Petitioners’ Motion For Partial Stay (DE #7) is referred to the merits panel

for whatever consideration it deems appropriate.

      The Clerk shall serve the district court judge with a copy of this order.

Pursuant to this Court’s February 5, 2019 order, the Clerk shall refer 19-70232 for

decision to the same panel (yet to be) assigned to Kevin Cooper, et al v. Edmund

Brown, No. 18-16547.




                                           2
